DETAILED CORRESPONDENCE
This office action is in response to applicant’s filing dated November 18, 2020 and December 2, 2020.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2020 has been entered.
 
Status of Claims
Claim(s) 96, 98-103, 106, 112, 113, 116-118, 120, 121, 124, 125, 128-137, 139-165, 167-172, 174-179, 181-183, 185-190, 192-197, and 199-213 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed November 18, 2020.  Acknowledgement is made of Applicant's amendment of claim(s) 96, 137, 165, 181, 183, 199 and 204; cancelation of claim(s) 1-95, 97, 104, 105, 107-111, 114, 115, 119, 
Applicants elected without traverse Group I, drawn to a pharmaceutical composition comprising 4-((R)-2-[5-(2-fluoro-3-methoxy-phenyl)-3-(2-fluoro-6-trifluoromethyl-benzyl)-4- methyl-2,6-dioxo-3,6-dihydro-2H-pyrimidin-1-yl]-1-phenyl-ethylamino)-butyric acid (Compound A) or a pharmaceutically acceptable salt thereof:

    PNG
    media_image1.png
    269
    312
    media_image1.png
    Greyscale
;
and an anti-gelling agent as the elected invention and a formulation comprising an anti-gelling agent, sodium carbonate and a water soluble filler, mannitol as the elected species in the reply filed on August 12, 2019.  The requirement is still deemed proper.  Claim(s) 106, 124, 125, 128-136, and 139-164 remain withdrawn.
Previously examined claims 112, 113, 137, 181, 182, 199, and 200 have been amended to encompass nonelected species.  Thus, claims 112, 113, 137, 181, 182, 199, and 200 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 12, 2019.
 

Claims 96, 98-104, 116-118, 120, 121, and 165, 167-172, 174-179, 183, 185-190, 192-197, 202-213 are presently under examination as they relate to the elected composition: a formulation comprising an anti-gelling agent, sodium carbonate and a water soluble filler, mannitol.

Priority
The present application is claims benefit of US Provisional Application Nos. 62/547,402 and 62/660,102 filed on August 18, 2017 and April 19, 2018, respectively and to PCT/US2018/043321 filed on July 23, 2018.  The effective filing date of the instant application is August 18, 2017.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 112
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 96, 98-103, 116-118, 120, 121, 165, 167-172, 174-179, 183, 185-190, and 192-197 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   This is a written description rejection.
The Written Description Guidelines for examination of patent applications indicates, “the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics 
In the instant case, claims 96, 165, and 183 are directed to a stable pharmaceutical composition for an immediate release tablet comprising about 155 mg 4-((R)-2-[5-(2-fluoro-3-methoxy-phenyl)-3-(2-fluoro-6- trifluoromethyl-benzyl)-4-methyl-2,6-dioxo-3,6-dihydro-2H-pyrimidin-l-yl]-1-phenyl- ethylamino)-butyric acid (“elagolix sodium”) and an anti-gelling agent; wherein the pharmaceutical composition comprises at least 10% by weight of elagolix sodium; the ratio of elagolix sodium to the anti-gelling agent is between 0.5:1 and 20:1…wherein the tablet releases at least 80% of elagolix in about 45 minutes measured using USP Apparatus II in 900 mL of sodium phosphate, pH 6.8, at 37°C and paddle speed of 50 rpm.  
Claims 116, 175, and 193 is directed to a pharmaceutical composition wherein the composition when administered to a female subject provides rapid suppression of luteinizing hormone (LH) and follicle-stimulating hormone (FSH) levels.
Claims 117, 118, 176, 177, 194, and 195 are directed to a pharmaceutical composition wherein the pharmaceutical composition comprises less than about 0.7% (R)-5-(2-fluoro-3-methoxyphenyl)- 1-(2-fluoro-6-(trifluoromethyl)benzyl)-6-methyl-3 -(2-(2-oxopyrrolidin-1-yl)-2-phenylethyl)pyrimidine-2,4(1H,3H)-dione after storage for at least one month at 25°C and 60% relative humidity (claims 117, 176 and 194) and after storage from about one month to about three months at 25°C and 60% relative humidity (claims 118, 177, and 195).
Claims 174 and 192 is directed to wherein the composition when administered as a single dose to a population of human subjects provides an average Tmax value that is less than about 3 hours.
Thus, the claims encompass a genus of formulations comprising Compound A, a water soluble filler, and an anti-gelling agent comprises a water soluble salt of a weak acid, a base, a basic amino acid, a basic salt, or a basic polymer which are defined by functional characteristics when administered in a solid oral dosage form as a single dose to a population of human subjects.   
The phrase “Compound A, a water soluble filler, and an anti-gelling agent comprises a water soluble salt of a weak acid, a base, a basic amino acid, a basic salt, or a basic polymer…” is open ended and as such, it does not exclude any other ingredients from being present together with Compound A, any agent that functions as a water soluble filler, and any agent that functions as an anti-gelling agent that is a weak acid, a base, a basic amino acid, a basic salt, or a basic polymer.  As such, the claims are being interpreted as: a mixture or composition comprising Compound A, a water soluble filler, and an anti-gelling agent comprising a water soluble salt of a weak acid, a base, a basic amino acid, a basic salt, or a basic polymer limited by certain physicochemical properties which does not exclude the presence of other components. 
Therefore, the claims encompass a genus of compositions defined by its physicochemical properties, which is simply a wish to know the identity of such composition that will satisfy those physicochemical properties.  Accordingly, there is insufficient written description encompassing: “a mixture or composition comprising Compound A, a water soluble filler, and an anti-gelling agent comprising a water soluble salt of a weak acid, a base, a basic amino acid, a basic salt, or a basic polymer” wherein Compound A provides the claimed pharmacokinetic properties as disclosed in claims 96, 116-118, 165, 174-177, 183, 192-195, because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of “a mixture or composition comprising Compound A, a water soluble filler, and an anti-gelling agent comprising a water soluble salt of a weak acid, a base, a basic amino acid, a basic salt, or a basic polymer” in which “Compound A provides one or more of the claimed pharmacokinetic properties” as disclosed in claims  96, 116-118, 165, 174-177, 183, 192-195 are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences.  The Court 
Per the Enzo court’s example, (Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, “a mixture or composition comprising Compound A, a water soluble filler, and an anti-gelling agent comprising a water soluble salt of a weak acid, a base, a basic amino acid, a basic salt, or a basic polymer” in which “Compound A provides one or more of the claimed pharmacokinetic properties” as disclosed in claims  96, 116-118, 165, 174-177, 183, 192-195, does not distinguish any particular composition comprising Compound A or a pharmaceutically acceptable salt thereof and an anti-gelling agent from other compositions having the same activity or function and as such does not satisfy the written-description requirement.  Applicant has not disclosed enough relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE 
In the instant case, Applicants disclose 2 compositions comprising Compound A, mannitol, pregelatinized starch, povidone K 29/32, sodium carbonate monohydrate, and magnesium stearate, which achieve at least one of the claimed properties (Examples F3 and F5, Table 4 and Table 7).   
Given the broad scope of the claimed subject matter (the large genus of a composition comprising Compound A, a water soluble filler, and an anti-gelling agent comprising a water soluble salt of a weak acid, a base, a basic amino acid, a basic salt, or a basic polymer that might satisfy the instantly claimed physicochemical properties), applicant has not provided sufficient written description that would allow the skilled artisan to recognize that applicant was in possession of the genus of “a composition comprising Compound A, a water soluble filler, and an anti-gelling agent comprising a water soluble salt of a weak acid, a base, a basic amino acid, a basic salt, or a basic polymer” in which “Compound A provides one or more of the claimed pharmacokinetic properties” as disclosed in claims  96, 116-118, 165, 174-177, 183, 192-195.
In the absence of structural characteristics that are shared by members of the genus of “a composition comprising Compound A, a water soluble filler, and an anti-gelling agent comprising a water soluble salt of a weak acid, a base, a basic amino acid, a basic salt, or a basic polymer” wherein Compound A provides the claimed pharmacokinetic properties as  University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).
In summary, the skilled in the art will not know which other components (if any) and in which proportion should be present in the claimed composition besides Compound A and sodium monohydrate carbonate in order to satisfy the above release profile.  
Claims 98-103, 120, and 121, depend from and thus incorporate all the limitations of claim 96, thus the rejection also applies to claims 98-103, 120, and 121.  Similarly claims 167-172, 178, and 179, depend from and thus incorporate all the limitations of claim 165, and claims 185-190 and 192-197, depend from and thus incorporate all the limitations of claim 183, thus the rejection also applies to claims 167-172, 178, 179, 185-190, and 192-197.
Response to Arguments
Applicant argues:
Applicants respectfully submit that the term "alkali metal salt" is adequately supported by the specification.  As noted by the Office, the specification contains numerous examples where the anti-gelling agent is an alkali metal salt, specifically sodium carbonate. See, e.g.,    [0216]-[0221] as well as the exemplary formulations presented in Tables 1 and 4, including but not limited to F1, F3, F5, F6, F7, F8, F9, F10, and F11. The specification also provides dissolution profiles for exemplary formulations (e.g., F5, F6, F10) demonstrating the recited in vitro release profile. See   [0264], Figures 4-6. Moreover, the specification provides pharmacokinetic parameters for exemplary formulations (e.g., F3, F5, F7, F 10) demonstrating the recited 


Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
other components (if any) and in which proportion should be present in the claimed composition besides those found in Formulations F3, F4, F5, F7 and F10 in order to satisfy the claimed release profile.  The Examiner notes that there is very little variability in the components of the disclosed formulations (see Table 4).  The Examiner notes that Applicants disclose 2 compositions comprising Compound A, mannitol, pregelatinized starch, povidone K 29/32, sodium carbonate monohydrate, and magnesium stearate, which achieve at least one of the claimed properties (Examples F3 and F5, Table 4 and Table 7).   As set forth above, Examples provided in the specification are directed to a single alkali metal salt (sodium carbonate) and a single water soluble filler and thus does not support written description for the full scope of alkali-metal salts encompassed by the claims.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 96, 98-103, 116-118, 120, 121, 165, 167-172, 174-179, 183, 185-190, and 192-197, and 201-213 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (US 7,419,983 B2) in view of Li (US 2016/0354315 A1).
Regarding claims 96, 99-101, 120, 165, 168-170, 178, 183, 186-188, 196, 199 and 204-213, Guo teaches pharmaceutical compositions comprising GnRH antagonists (col 2, line 35-38, and claim 21) wherein the composition comprises a pharmaceutically acceptable carrier or diluent and a compound of formula (I) wherein the compound is 3-2(R)-hydroxycarbonylpropyl-amino-2-phenylethyl-5-(2-fluoro-3-methoxyphenyl)-1-2-fluoro-6-(trifluoromethyl)benzyl-6-methylpyrimidine-2,4(1H.3H)-dione (claim 22, and col 17, Example 1):

    PNG
    media_image2.png
    380
    561
    media_image2.png
    Greyscale

Guo does not teach the excipient is an anti-gelling agent, sodium carbonate.
However, Li teaches a stable solid pharmaceutical dosage form for oral administration wherein the dosage form is so designed that the active pharmaceutical ingredient of the drug prima facie obvious to a person of ordinary skill in the art, formulate a solid composition comprising Compound A, mannitol, and sodium carbonate wherein the composition is formulated for immediate release in view of the teachings of Li.  
Regarding claims 98, 117, 118, 167, 176, 177, 185, 194 and 195, the prior art does not explicitly teach the disclosed composition is as a stabilizer to reduce formation of Compound B (claim 98, 167, and 185); wherein the composition comprises less than 0.7% Compound B after storage for at least one month at 25°C and 60% relative humidity (claims 117 and 176); or wherein the composition comprises less than 0.7% Compound B after storage from about one month to about three months at 25°C and 60% relative humidity (claim 118 and 177).  Similarly, regarding claims 96, 165 and 183, the prior art does not explicitly teach that the composition releases at least about 80% of Compound A or the pharmaceutically acceptable salt thereof in about 45 minutes measured using USP apparatus II in 900 mL of sodium phosphate, pH 6.8, at 37 0C and paddle speed of 50 rpm.  Moreover, the prior art does not explicitly teach the claimed functional properties of instant claims 174 and 192.

The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulations comprising Compound A and an anti-gelling agent that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed method is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Regarding claims 116, 175 and 193, regarding the limitation “wherein the composition when administered to a female subject provides rapid suppression of luteinizing hormone (LH) and follicle-stimulating hormone (FSH) levels" such a limitation is directed to an intended use of the composition, such a limitation of the instant claims fail to patentably distinguish the instant claims over the cited prior art because such a limitation is an intended use of the composition (i.e. an intent to use the disclosed composition to provide rapid suppression of luteinizing hormone (LH) and follicle-stimulating hormone (FSH) levels), which does not impart any physical or material characteristics to the composition that is not already present in the cited prior art.
instant claim 96, 165, 183, and 211-213, Guo teaches the GnRH antagonist is in an amount from 0.1 mg to 250 mg, more typically from 1 mg to 60 mg (col 16, lines 1-5).  Regarding the claimed ratio of Compound A to anti-gelling agent of instant claims 96, 102, 121, 165, 171, 179, 183, 189, 197, and 211-213, it would have been obvious to one of ordinary skill in the art to optimize ratio of Compound A and sodium carbonate to formulate a composition comprising Compound A and sodium carbonate because ratio of components is a result-effective variable, i.e. a variable that achieves a recognized result.  Similarly, regarding claims 103, 172, and 190, it would have been obvious to one of ordinary skill in the art to optimize amounts of Compound A, mannitol, and sodium carbonate to formulate a composition comprising Compound A, mannitol and sodium carbonate amounts of active agents and excipients is a result-effective variable, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable amounts and ratios would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosage given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Regarding claims 201-210, the cited art does not explicitly teach the method steps for preparing a composition comprising elagolix sodium; an anti-gelling agent, sodium carbonate; and a water soluble filler, mannitol as set forth in the claims.  However, as set forth above, the cited art renders obvious a composition comprising elagolix sodium, sodium carbonate, and mannitol.  Moreover, the method steps of claims 200-204 are considered method steps for producing the claimed composition (a product-by-process claim). MPEP 2113 teaches that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  In the instant case, the prior art suggests a composition comprising elagolix sodium, sodium carbonate, and mannitol in amounts that render the claimed amounts obvious (see above rejection).  Thus, the final product of the prior art appears to be the same as the instantly claimed product even though the prior art product may have been produced by a different process.

Taken together, all this would result in the composition of claims 96, 98-103, 116-118, 120, 121, 165, 167-172, 174-179, 183, 185-190, and 192-197, and 201-213 with a reasonable expectation of success.

Response to Arguments
Combination of Guo and Li
Applicant argues:
The Office acknowledges - by not including claims 104, 122, 173, 180, and 191 in the instant rejection - that the combination of Guo and Li do not teach or suggest a composition comprising elagolix sodium, a water soluble filler, and an anti-gelling agent.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Li suggests a composition comprising Compound A wherein the excipients include mannitol and sodium carbonate.  As set forth above, it would have been prima facie obvious to a person of ordinary skill in the art, formulate a solid composition comprising Compound A, mannitol, and sodium carbonate wherein the composition is formulated for immediate release in view of the teachings of Li with a reasonable expectation of success.  The Examiner notes that sodium carbonate, is the elected anti-gelling agent, and thus reads on anti-gelling agent.  Mannitol is the elected water soluble filler and thus reads on water soluble filler.  Thus, as set forth above, it would have prima facie obvious to one of ordinary skill in the art to arrive at a solid composition comprising Compound A; a water soluble filler, mannitol; and an anti-gelling agent, sodium carbonate, wherein the composition is formulated for immediate release in view of the cited references.

	
Conclusion
Claims 96, 98-104, 116-118, 120, 121, and 165, 167-172, 174-179, 183, 185-190, 192-197, 202-213 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Rayna Rodriguez/             Examiner, Art Unit 1628